          Case 4:21-cv-00450-JM Document 45-27 Filed 07/09/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

DYLAN BRANDT, et al.,
                                                                                       PLAINTIFFS,
v.                                  No. 4:21-CV-00450-JM

LESLIE RUTLEDGE, et al.,
                                                                                      DEFENDANTS.

                      DECLARATION OF CLIFTON FRANCIS BURLEIGH, JR.

Pursuant to 28 U.S.C. 1746, I declare:

         1.    My name is Clifton Francis Burleigh, Jr., although most people know me as

“Billy.” I have personal knowledge of the statements contained in this declaration.

         2.    When I was a young man, I transitioned from presenting as a male to presenting

as a female. I began the process medically, through cross-sex hormone therapy, and progressed

to surgery. I experienced no mental health benefits from my gender transition procedures. After

presenting myself as a woman for seven years, I detransitioned and resumed presenting myself as

a man.

         3.    As a young boy in the first grade I began having the recurring thought that “God

made a mistake. I am a girl.” I would pray before going to bed, “God, please make me a girl be-

fore I wake up.” I tried to push the thought that I was a girl out of my mind, but the thought was

consistent and persistent throughout childhood and into my college years.

         4.    Around the time I finished my undergraduate studies, I sought help from a gender

therapist for the disconnect between my mind telling me I was a woman and my body telling me

I was a man. I received therapy nearly every week from her for an hour at a time. I also re-

searched transgenderism, reading books and journal articles on what it was and what caused it.

Although I wanted to remain a man and be free of the thought that I was a woman, the message I



                                                                                           27
         Case 4:21-cv-00450-JM Document 45-27 Filed 07/09/21 Page 2 of 4




received was that the only way to overcome the disconnect was to change my body to conform to

what my mind was telling me.

       5.      After five to six years of gender therapy, depression began to set in. I was not su-

icidal, but suicide was coming to seem like more of an option for me. I was willing to try any-

thing, so I told my therapist that I wanted to transition. She told me that she was glad that I had

finally made that decision, and she gave me a note to take to a doctor to start hormone therapy.

       6.      I began taking a testosterone blocker and estrogen. My emotions were up and

down, and my body was changing. But it made me feel happy that I was supposedly on a new

road to happiness.

       7.      The next step was surgery, but I needed two letters to begin male-to-female sur-

geries, so I began seeing a second therapist. About three years after beginning hormone therapy,

I had my first surgery—a penile inversion, an Adam’s apple shave, and a brow shave. After-

wards, the doctor and nurses had difficulty stopping the bleeding from my new “vagina.” They

packed my artificial vagina with gauze and put a sandbag on my lower abdomen in an effort to

stop the bleeding. But it would not stop, and I had to be administered a blood transfusion and

plasma. My mother told me later that going into my hospital room was awful. The odor in the

room was like that of an overly saturated tampon. I was discharged only after spending three

weeks in the hospital. But changing my penis to an artificial vagina required two surgeries. So

only four months after my first surgery I went back for the second one.

       8.      I had more feminization surgeries in addition to these first two. I jumped through

all the hoops and did everything I was supposed to do to change my presentation from male to

female. But no matter how many surgeries I had, every time I looked in the mirror I saw a man

staring back at me. They were never enough to make my mind and body connect.




                                                 2
        Case 4:21-cv-00450-JM Document 45-27 Filed 07/09/21 Page 3 of 4




       9.        Seven years after transitioning to presenting as female, I had more problems than

before I had begun. Changing my body did not resolve my internal conflict and it did not make

me happy. But it had left me with a scarred body, and it drained my financial resources. Depres-

sion began to set back in and suicide was again coming to seem like more of an option.

       10.       By about 38 years old, I had endured many surgeries and tried many lifestyle

changes, but they had not helped me. I began the process of detransitioning, which took about 2

to 3 years. I changed my name and all my documents and returned to being, identifying, and

presenting as male.

       11.       I am now 54 years old. My thoughts are clear and I am free of the mental turmoil

I had as a kid and growing up. I am happily married. I have two beautiful stepdaughters. I have

peace of mind.

       12.       With the benefit of age and experience, I recognize that the healthcare I received

failed me in several areas. First, no mental health professional counseled me that everyone has a

continuing need for acceptance, significance, and security. As a child I thought that, by being a

girl, my psychological needs would be fulfilled. But that was wrong. Second, the mental health

professionals simply assumed that the only way I could be mentally healthy was to pursue the

thought that I should have been, and therefore was, a girl and woman. But that was also wrong.

The many medical and surgical procedures they provided for me left me worse off than when I

began. Third, I had a number of childhood issues that the mental health professionals failed to

uncover and adequately address. Had those issues, including a speech impediment, a learning

disability, and childhood sexual abuse, been properly dealt with, I might not have had to go

down the expensive and painful road I’ve traveled.




                                                  3
Case 4:21-cv-00450-JM Document 45-27 Filed 07/09/21 Page 4 of 4
